DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (21-27, 29-40) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-14) of U.S. Patent No. 11,238,300 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
It is clear that all the elements of the application claims (21, 29, 36) are to be found in patent claims (1, 8) (as the application claim (21, 29, 36) fully encompasses patent claim (1, 8)).  The difference between the application claim (21, 29, 36) and the patent claim (1, 8) lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim (1, 8) of the patent is in effect a “species” of the “generic” invention of the application claim (21, 29, 36).  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim (21, 29, 36) is anticipated by claim (1, 8) of the patent, it is not patentably distinct from claim (1, 8) of the patent. (Claims (22-27, 30-35, 37-40) have been analyzed and rejected w/r to claims (2-7, 9-14).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (21-23, 28-31, 36) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tate et al. (hereinafter Tate)(US Publication 2015/0363636 A1)
Re claim 21, Tate discloses a method, comprising: for a frame of a plurality of frames of a video, assessing a quality of the frame (See figs. 5A, B, C where it teaches a plurality of image frames; ¶s 29, 60-62, 74, 76 where it teaches the tracking is a process of determining a correspondence in terms of each person between two temporally adjacent image frames; fig. 5C illustrates an example of a sum of match scores obtained as a result of the comparison between images; when the sum of match scores is greater than a predetermined value, it is determined that the candidate area of interest corresponds to the person of the ID of interest; ¶s 81-82 where it teaches when such a low-quality image is compared with an image of a person model, a matching result is likely to be low in the confidence level; a weighting factor w may be defined such that w increases as the resolution of the image increases or as the distance of the person from the camera decreases, and match scores of a plurality of comparison results may be summed after multiplying each match score by w.  This makes it possible to give high weights to high-quality images of images taken from a plurality of directions in the matching process.); determining a frame-level confidence that a previously-recognized object is present in the frame (See figs. 5A, B, C & ¶s 73-78, 81-82 where it teaches fig. 5C illustrates an example of a sum of match scores obtained as a result of the comparison between images; when the sum of match scores is greater than a predetermined value, it is determined that the candidate area of interest corresponds to the person of the ID of interest.); weighting the determined frame-level confidence based on the assessed quality of the frame (See fig. 5C & ¶s 81-82 where it teaches when such a low-quality image is compared with an image of a person model, a matching result is likely to be low in the confidence level; a weighting factor w may be defined such that w increases as the resolution of the image increases or as the distance of the person from the camera decreases, and match scores of a plurality of comparison results may be summed after multiplying each match score by w.  This makes it possible to give high weights to high-quality images of images taken from a plurality of directions in the matching process.); and assessing an overall confidence that the previously-recognized object is present in the video based at least on the weighted determined frame-level confidence. See fig. 5C & ¶s 81-82 where it teaches when such a low-quality image is compared with an image of a person model, a matching result is likely to be low in the confidence level; a weighting factor w may be defined such that w increases as the resolution of the image increases or as the distance of the person from the camera decreases, and match scores of a plurality of comparison results may be summed after multiplying each match score by w.  This makes it possible to give high weights to high-quality images of images taken from a plurality of directions in the matching process; matching scores may be weighted by weight factors w.)

Re claim 22, Tate discloses assessing a current integrated confidence based on the frame-level confidence and a previous integrated confidence assessed for a previous frame of the video, and wherein the overall confidence is assessed based on the current integrated confidence in addition to the weighted determined frame-level confidence. (See ¶s 60-82)

Re claim 23, Tate discloses for a plurality of different previously-recognized objects, assessing the overall confidence that the previously-recognized object is present in the video based on weighted determined frame-level confidences for each of the plurality of frames of the video corresponding to the previously-recognized object. (See fig. 5; ¶s 73-78, 81-82)

Re claim 28, Tate discloses wherein weighting of the weighted determined frame-level confidence increases with increasing assessed quality of the frame. (See fig. 5; ¶s 73-78, 81-82)

Claims (29, 36) have been analyzed and rejected w/r to claim 1 above.
Claims (30-31) have been analyzed and rejected w/r to claims (22-23).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (24, 32, 37) are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al (hereinafter Tate)(US Publication 2015/0363636 A1)
Re claim 4, the reference of Tate fails to explicitly teach wherein the frame-level confidence is determined using a convolutional neural network.
However, the reference of Tate does wherein the frame-level confidence is determined using a convolutional neural network.  (See ¶ 125 where it teaches the difference between two feature value vectors is input to a discriminator such as a support vector machine or the like thereby performing learning and discriminating as to whether the features of the two images match each other.  CNNs are well known in the art.  See https://en.wikipedia.org/wiki/Convolutional_neural_network and/or US 2020/0097742 A1)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Tate, in the manner as claimed, for the benefit of performing learning and discriminating as to whether the features of the two images match each other. (See ¶ 125)

Claims (32, 37) have been analyzed and rejected w/r to claim 24.

Claims (25-26, 33-34, 38-39) are rejected under 35 U.S.C. 103 as being unpatentable over Tate et al (hereinafter Tate)(US Publication 2015/0363636 A1) in view of Ratnesh Kumar et al. (hereinafter Kumar)(US Publication 2020/0097742 A1)
Re claim 25, the reference of Tate further discloses wherein the convolutional neural network includes a plurality of layers. (See ¶ 125 where it teaches the difference between two feature value vectors is input to a discriminator such as a support vector machine or the like thereby performing learning and discriminating as to whether the features of the two images match each other.  CNNs are well known in the art.  See https://en.wikipedia.org/wiki/Convolutional_neural_network and/or US 2020/0097742 A1)
But the reference of Tate fails to teach and wherein different layers of the plurality of layers have different learning rates.
However, Kumar does. (See ¶s 31, 36-42) Kumar discloses and fairly suggests and wherein different layers of the plurality of layers have different learning rates.
Therefore, taking the combined teachings of Tate & Kumar as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Tate, in the manner as claimed and as taught by Kumar, for the benefit of training the DNN from scratch or from a pre-existing, or pre-trained DNN. (See ¶ 31)

Re claim 26, the reference of Tate fails to explicitly teach wherein the video includes depth video.
However, Kumar does. (See ¶ 81) Kumar discloses and fairly suggests wherein the video includes depth video.
Therefore, taking the combined teachings of Tate & Kumar as a whole, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Tate, in the manner as claimed and as taught by Kumar, for the benefit of modeling 3D images and/or shapes. (See https://en.wikipedia.org/wiki/Depth_map)

Claims (33-34, 38-39) have been analyzed and rejected w/r to claims (25-26).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 16, 2022